Citation Nr: 0501307	
Decision Date: 01/14/05    Archive Date: 01/19/05

DOCKET NO.  99-08 579A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida 


THE ISSUES

1.  Entitlement to an increased disability rating for 
service-connected degenerative arthritis of the lumbar spine, 
currently evaluated as 40 percent disabling.  

2.  Entitlement to a total evaluation based on individual 
unemployability due to service-connected disability (TDIU).  


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran




ATTORNEY FOR THE BOARD

K. Morgan, Associate Counsel

INTRODUCTION

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 1999 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Indianapolis, Indiana.  In May 2002, the veteran relocated 
from Indiana to Florida.  Jurisdiction for the case was 
subsequently transferred to the St. Petersburg Regional 
Office.   

Procedural history

The veteran served on active duty from July 1969 to August 
1977 and from January 1979 until March 1991.  

In October 1991 the Indianapolis RO received the veteran's 
claim of entitlement for service connection for degenerative 
arthritis of the lumbar spine.  In a February 1993 rating 
decision, service connection was granted for degenerative 
arthritis; a 10 percent disability rating was assigned.  

In August 1998, the RO received the veteran's claim of 
entitlement to an increased rating of his service-connected 
lumbar spine condition.  In October of 1998 the RO received 
the veteran's claim of entitlement to a total evaluation 
based on individual unemployability (TDIU).  In the February 
1999 rating decision which forms the basis for this appeal, 
the RO increased the rating for the veteran's lumbar spine 
disability, assigning 40 percent disability rating.  The RO 
denied the veteran's claim of entitlement to TDIU.  The 
veteran disagreed with the February 1999 rating decision and 
initiated this appeal.  The appeal was perfected by the 
timely submission of the veteran's substantive appeal (VA 
Form 9) in May 1999.  

In September 1999, the veteran presented sworn testimony at a 
hearing which was chaired by a RO hearing officer.  A 
transcript of that hearing has been associated with the 
veteran's VA claims folder.  

This case was previously before the Board in July 2002.  At 
that time the Board referred the matter for further 
development pursuant to the former version of 38 C.F.R. 
§ 19.9 (a)(2).  See 38 C.F.R. § 19.9 (2002).  The development 
was completed and the case was again before the Board in 
September 2003.  However, on May 1, 2003, the United States 
Court of Appeals for the Federal Circuit ("Federal 
Circuit") in Disabled American Veterans v. Secretary of 
Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003) invalidated 
38 C.F.R. § 19.9 (a)(2), finding that the Board may not 
consider additional evidence without the appellant's waiver 
or without first remanding the case to the Agency of Original 
Jurisdiction (AOJ) for consideration of the claim along with 
the additionally developed evidence.  Therefore, the Board's 
2003 remand directed that the matter be referred to the AOJ 
as required by the Federal Circuit's decision.  See also 
VAOGCPREC 1-03.  

In May 2004, the St. Petersburg RO issued a supplemental 
statement of the case which continued to deny the veteran's 
claims.  The case has been returned to the Board for further 
appellate action.  

Other issues not on appeal

The veteran has established service connection of one 
condition, the above-referenced lumbar spine disability.  As 
will be discussed below, this is the only   
Condition which may be considered in connection with the TDIU 
claim.  The Board notes, however, that with respect to the 
TDIU claim, the veteran has submitted arguments concerning 
other conditions, which he feels should be service-connected.  
As explained immediately below, service connection for these 
disabilities has been denied.  

In April 1999, the RO received the veteran's claims of 
entitlement to service connection of memory loss, left 
sensorimotor carpal tunnel syndrome, left arm paralysis 
secondary to cervical radiculopathy and presyncopal fainting 
spells due to "the absence of the left vertebral artery".  
In a September 2000 rating decision, the RO denied these 
claims under the prior not well-grounded standard.  The 
veteran did not appeal.  In January 2001, the RO, on its own 
motion reopened the veteran's claims for consideration and 
development in compliance with the then newly enacted 
Veterans Claims Assistance Act of 2000 (VCAA).  See § 7(b) of 
the VCAA; see also VAOPGCPREC 3-2001  Also in January 2001, 
the RO received the veteran's request to reopen a claim of 
entitlement to service connection for a duodenal ulcer, which 
had been previously denied by in a February 1993 rating 
decision.  

In a January 2002 rating decision, the RO denied each of 
these claims.  The veteran did not file a notice of 
disagreement.  Therefore, these claims are not in appellate 
status.  See Archbold v. Brown, 9 Vet. App. 124, 130 (1996) 
[pursuant to 38 U.S.C.A. § 7105(a), the filing of a notice of 
disagreement initiates appellate review in the VA 
administrative adjudication process, and the request for 
appellate review is completed by the claimant's filing of a 
substantive appeal after a statement.]  Accordingly, as will 
be discussed in greater detail below, the conditions subject 
to the January 2002 RO denial are not service connected 
disabilities and cannot be considered as a basis to support 
the claim for TDIU.  


FINDINGS OF FACT

1.  The veteran's service-connected lumbar spine disability 
is characterized by complaints of pain as well as clinical 
evidence of degenerative changes to the veteran's lumbar 
discs.  The medical evidence does not show that the lumbar 
spine disability has any associated neurological deficits, 
including radiculopathy and does not include clinical 
findings of spasm or ankylosis.  

2.  The evidence does not demonstrate that the veteran's 
lumbar spine disability is so exceptional or unusual that 
referral for extraschedular consideration by designated 
authority is required.

3.  The veteran has been granted service connection for one 
disability, degenerative arthritis of the lumbar spine, and 
this disability is assigned a disability rating of less than 
60 percent.  

4.  The medical and other evidence of record demonstrates the 
disability of the veteran's lumbar spine, alone, does not 
render the veteran unable to secure or follow a substantially 
gainful occupation.  


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of the currently 
assigned 40 percent disability rating have not been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.71a, 
Diagnostic Code 5293 (2001); 38 C.F.R. § 4.71a, Diagnostic 
Code 5293 (2002); 38 C.F.R. § 4.71a, Diagnostic Codes 5235-
5243 (2003).  

2.  Application of extraschedular provisions is not warranted 
in this case. 38 C.F.R. § 3.321(b) (2004.)

3.  The criteria for a total rating based on individual 
unemployability due to service-connected disabilities have 
not been met, including on an extraschedular basis.  
38 U.S.C. § 1155 (West 2002).  38 C.F.R. §§ 3.321, 3.340, 
3.341, 4.16 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking entitlement to an increased disability 
rating for his service-connected psychiatric disorder.  He is 
also seeking TDIU,  As was noted in the Introduction, the 
veteran's only service-connected disability is the lumbar 
spine disability.

In the interest of clarity, the Board will initially discuss 
certain preliminary matters.  The Board will then address the 
pertinent law and regulations and their applications to the 
fact and the evidence.  

The Veterans Claims Assistance Act 

As was alluded to in the Introduction, the VCAA eliminated 
the former statutory requirement that claims be well 
grounded.  Cf. 38 U.S.C.A. § 5107(a) (West 1991).  The VCAA 
includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  
The VCAA also redefines the obligations of VA with respect to 
its statutory duty to assist claimants in the development of 
their claims.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002).  
Regulations implementing the VCAA have been enacted.  
See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2004).  

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Except for 
provisions pertaining to claims to reopen based upon the 
submission of new and material evidence, which is not at 
issue here, the implementing regulations are also effective 
November 9, 2000.  Consequently, the regulations are 
accordingly applicable.  See Holliday v. Principi, 14 Vet. 
App. 280 (2000) [the Board must make a determination as to 
the applicability of the various provisions of the VCAA to a 
particular claim].  

The VCAA alters the legal landscape in three distinct ways:  
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.  

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an 
approximate balance of evidence regarding the merits of an 
issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107 (West 2002); 38 
C.F.R. §§ 3.102, 4.3 (2004).  In Gilbert v. Derwinski, 1 Vet. 
App. 49, 53 (1990), the United States Court of Appeals for 
Veterans Claims (the Court) stated that "a veteran need only 
demonstrate that there is an 'approximate balance of positive 
and negative evidence' in order to prevail."  To deny a claim 
on its merits, the preponderance of the evidence must be 
against the claim.  See Alemany v. Brown, 9 Vet. App. 518, 
519 (1996), citing Gilbert, 1 Vet. App. at 54.

Notice 

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].

To comply with the aforementioned VCAA requirements, the RO 
must satisfy the following four requirements.  

First, the RO must inform the claimant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  See 38 U.S.C.A. § 5103 (West 2002); 38 CFR § 
3.159(b)(1) (2004).  The Board observes that the veteran was 
notified by the July 2004, May 2004 and March 2002 SSOCs of 
the pertinent law and regulations, of the need to submit 
additional evidence on his claim, and of the particular 
deficiencies in the evidence with respect to his claim.  

More significantly, letters were sent to the veteran in May 
2001 and November 2002 which were specifically intended to 
address the requirements of the VCAA.  These letters 
explained in detail the evidence needed to substantiate the 
veteran's claim.  These letters notified the veteran that he 
must provide or sufficiently identify evidence showing 
additional medical treatment for his disability.  The letters 
further advised the veteran to send evidence in order to 
substantiate his claim.  Moreover, the November 2002 letter 
advised the veteran that VA was in the process of obtaining 
the veteran's Vocational Rehabilitation file as evidence in 
support of the veteran's claim.  Thus, the letters, in 
conjunction with the July 2004, May 2004 and March 2002 
SSOCs, not only notified the veteran of the evidence already 
of record, but also notified him specifically of the 
additional evidence that was needed in his case.

Second, the RO must inform the claimant of the information 
and evidence the VA will seek to provide.  See 38 U.S.C.A. § 
5103 (West 2002); 38 CFR § 3.159(b)(1) (2004).  In the May 
2001 VCAA letter, the veteran was informed that VA would 
"make reasonable efforts to help you get the evidence 
necessary to support your claim".  The letter further 
advised that VA was responsible for obtaining "all records 
held by Federal agencies".  

Third, the RO must inform the claimant of the information and 
evidence the claimant is expected to provide.  See 38 
U.S.C.A. § 5103 (West 2002); 38 CFR § 3.159(b)(1) (2004).  
The May 2001 and November 2002 letters advised the veteran 
that the evidence currently of record was not sufficient to 
grant his claim and provided him with notice that the RO 
would attempt to retrieve for the veteran any evidence, such 
as private records that the veteran described and would 
notify the veteran in the event that their reasonable efforts 
to obtain information identified by the veteran failed.  

Finally, the RO must request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  See 38 U.S.C.A. § 5103 (West 2002); 38 CFR § 
3.159(b)(1) (2004).  The May 2001 and November 2002 letters 
included notice that the veteran should provide VA with any 
evidence to substantiate his claim further which was not yet 
of record.  The Board believes that this request 
substantially complies with the requirements of 38 C.F.R. § 
3.159 (b) in that it informed the veteran that he could 
submit or identify evidence other than what was specifically 
requested by the RO.

The Board notes that the May 2001 and November 2002 letters 
expressly notified the veteran that he had one year to submit 
the requested information and/or evidence, in compliance with 
38 U.S.C.A. § 5103(b).  That one year period has since 
elapsed.  

The Board additionally notes that the fact that the veteran's 
claim was adjudicated by the RO in March 2002, prior to the 
expiration of the one-year period following the May 2001 
notification of the veteran of the evidence necessary to 
substantiate his claim, does not render the RO's notice 
invalid or inadequate.  The recently enacted Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, § 107, 117 Stat. 
2651, ___ (Dec. 16, 2003) (to be codified at 38 U.S.C. §  
____), made effective from November 9, 2000, specifically 
addresses this issue and provides that nothing in paragraph 
(1) of 38 U.S.C.A. § 5103 shall be construed to prohibit the 
Secretary from making a decision on a claim before the 
expiration of the one-year period referred to in that 
subsection.  In this case, the letter sent to the veteran 
expressly notified him that he had one year to submit the 
requested information and/or evidence, in compliance with 
38 U.S.C.A. § 5103(b).  In addition, the issues on appeal 
were readjudciated by the St. Petersburg RO in May 2004, 
after the expiration of the one year period.  

In short, the Board finds that the veteran received adequate 
notice regarding the evidence needed to substantiate his 
claim and which evidence the VA would obtain for him and 
which evidence he was expected to provide.  

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2004).   

The Board finds that reasonable efforts have been made to 
assist the veteran in obtaining evidence necessary to 
substantiate his claim, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating it.  
In particular, the RO has obtained the veteran's VA treatment 
records from VAMC medical facilities in Louisville, New 
Albany, Pensacola and Biloxi.  Additionally, the RO obtained 
and considered the veteran's VA Vocational Rehabilitation 
file, Social Security Administration (SSA) disability records 
and private medical records which the veteran identified.  
The veteran was afforded VA examinations of his lumbar spine 
in September 1998, November 1998, April 2004 and May 2004.  

The Board notes that veteran asserted in May 2004 
correspondence that the April 2004 examination is not 
adequate for rating purposes because the examiner was 
allegedly not sufficiently familiar with the veteran's file.  
For reasons explained immediately below, the Board rejects 
the veteran's contention.    

The Court has held that the statutory duty to assist requires 
a thorough and contemporaneous medical examination that is 
sufficient to ascertain the current level of disability.  See 
Floyd v. Brown, 9 Vet. App. 88 (1996).  The report of the 
examination shows that the examiner documented all of the 
veteran's complaints and provided all the required 
information regarding the functional limitations of the 
veteran's lower back.

The veteran is not qualified or competent to evaluate the 
sufficiency of his own physical examination.  It is now well 
established that laypersons without medical training, such as 
the veteran, are not competent to comment on medical matters.  
See Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 (1992); see 
also 38 C.F.R. § 3.159 (a)(1) [competent medical evidence 
means evidence provided by a person who is qualified through 
education, training, or experience to offer medical 
diagnoses, statements, or opinions].  In addition, as 
discussed above the veteran   
was offered the opportunity to present other medical evidence 
in support of his claim.

The Board finds, therefore, that the report of the April 2004 
examination is adequate for rating purposes.  In any event, 
at the veteran's request another VA examination was completed 
in May 2004, the results of which will be reported below.    

The Board additionally observes that general due process 
considerations have been satisfied.  The veteran and his 
representative have been accorded ample opportunity to 
present evidence and argument in support of his appeal.  The 
veteran was informed of his right to a hearing and elected to 
present testimony at an RO hearing in September 1999.  A 
transcript of this testimony has been associated with the 
claims folder.  See 38 C.F.R. § 3.103 (2004).  

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of the 
claim has been consistent with the provisions of the law. 
Under these circumstances, the Board can identify no further 
development that would avail the veteran or aid the Board's 
inquiry.  Accordingly, the Board will proceed to a decision 
on the merits.

1.  Entitlement to an increased disability rating for 
service-connected degenerative arthritis of the lumbar spine, 
currently evaluated as 40 percent disabling.

Pertinent law and regulations

Increased ratings - in general

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2004).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual disorders in civil 
occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 
3.321(a), 4.1 (2004).

A request for an increased rating must be viewed in light of 
the entire relevant medical history.  See 38 C.F.R. § 4.1 
(2004); see also Peyton v. Derwinski, 1 Vet. App. 282, 287 
(1991).  However, where entitlement to compensation has 
already been established and an increase in the disability 
rating is at issue, the present level of disability is of 
primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned. 
38 C.F.R. § 4.7 (2004). 

Rating musculoskeletal disabilities 

The Court has held that evaluation of a service-connected 
disability involving a joint rated on limitation of motion 
requires adequate consideration of functional loss due to 
pain under 38 C.F.R. § 4.40 (2004) and functional loss due to 
weakness, fatigability, incoordination or pain on movement of 
a joint under 38 C.F.R. § 4.45 (2004).  See, in general, 
DeLuca v. Brown, 8 Vet. App. 202 (1995).   

The provisions of 38 C.F.R. § 4.40 state that the disability 
of the musculoskeletal system is primarily the inability, due 
to damage or infection in parts of the system, to perform the 
normal working movements of the body with normal excursion, 
strength, speed, coordination, and endurance.  According to 
this regulation, it is essential that the examination on 
which ratings are based adequately portrays the anatomical 
damage, and the functional loss, with respect to these 
elements.  In addition, the regulations state that the 
functional loss may be due to pain, supported 
by adequate pathology and evidenced by the visible behavior 
of the veteran undertaking the motion.  Weakness is as 
important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  38 
C.F.R. § 4.40 (2004).

The provisions of 38 C.F.R. § 4.45 state that when evaluating 
the joints, inquiry will be directed as to whether there is 
less movement than normal, more movement than normal, 
weakened movement, excess fatigability, incoordination, and 
pain on movement.

The intent of the schedule is to recognize painful motion 
with joint or particular pathology as productive of 
disability. It is the intention to recognize actually 
painful, unstable, or malaligned joints, due to healed 
injury, as entitled to at least the minimum compensable 
rating for the joint.  38 C.F.R. § 4.59 (2004).

Specific schedular criteria

During the pendency of the veteran's claim, VA issued revised 
regulations amending the portion of the rating schedule 
dealing with disorders of the spine.  
Effective September 23, 2002, VA revised the criteria for 
diagnosing and evaluating intervertebral disc syndrome, 
Diagnostic Code 5293.  See 67 Fed. Reg. 54,345 (Aug. 22, 
2002). Effective September 26, 2003, VA revised the criteria 
for evaluating general diseases and injuries of the spine.  
See 68 Fed. Reg. 51,454 (Aug. 27, 2003). 

Where a regulation changes after the claim has been filed, 
but before the administrative or judicial process has been 
concluded, the version most favorable to the veteran applies 
unless Congress provided otherwise or permitted the VA 
Secretary to do otherwise and the Secretary did so.  See 
VAOGCPREC 7-2003.  However, revised statutory or regulatory 
provisions may not be applied to any time period before the 
effective date of the change.  See 38 U.S.C.A. § 5110(g) 
(West 2002); 38 C.F.R. § 3.114 (2004); VAOGCPREC. 3-2000 
(April 10, 2000).  

The Board notes that the veteran was provided with the 
amended regulations in the May 2004 SSOC and again in the 
July 2004 SSOC.  Accordingly, there is no prejudice to the 
veteran in deciding this appeal based on those regulations.  
See Bernard v. Brown, 4 Vet. App. 384 (1993) [when the Board 
addresses in its decision a question that has not been 
addressed by the RO, it must consider whether the veteran has 
been given adequate notice to respond and, if not, whether he 
has been prejudiced thereby].

The Board will therefore evaluate the veteran's service-
connected lumbar spine disability under both the former and 
the current schedular criteria, keeping in mind that the 
revised criteria may not be applied to any time period before 
the effective date of the change.  See 38 U.S.C.A. § 5110(g) 
(West 2002); 38 C.F.R. § 3.114 (2002); VAOPGCPREC. 3-2000; 
Green v. Brown, 10 Vet. App. 111, 117 (1997).

(i.)  The former schedular criteria

The veteran's service-connected lumbar spine disability has 
been evaluated under 38 C.F.R. § 4.71a, Diagnostic Code 5293 
(2002) as 40 percent disabling.  

Diagnostic Code 5293, effective prior to September 23, 2002, 
provided a 60 percent rating for pronounced intervertebral 
disc syndrome, with persistent symptoms compatible with 
sciatic neuropathy with characteristic pain and demonstrable 
muscle spasm, absent ankle jerk, or other neurological 
findings appropriate to the site of the diseased disc, and 
little intermittent relief.  A 40 percent rating was provided 
for severe; recurring attacks with little intermittent 
relief.  Moderate; recurring attacks were provided a 20 
percent rating and mild attacks were given a 10 percent 
rating.  A noncompensable rating was assigned for 
postoperative, cured intervertebral disc syndrome.  See 38 
C.F.R. § 4.71a, Diagnostic Code 5293 (prior to September 23, 
2002).

Diagnostic Code 5293, effective September 23, 2002 to 
September 25, 2003, provides the following:

Evaluate intervertebral disc syndrome (preoperatively or 
postoperatively) either on the total duration of 
incapacitating episodes over the past 12 months or by 
combining under Section 4.25 separate evaluations of its 
chronic orthopedic and neurological manifestations along with 
evaluations for all other disabilities, whichever method 
results in the higher evaluation.  

The formula for rating intervertebral disc syndrome based on 
incapacitating episodes was as follows: 

60 % With incapacitating episodes having a total 
duration of at least 6 weeks during the past 12 months;

40 % With incapacitating episodes having a total 
duration of at least 4 weeks but less than 6 weeks 
during the past 12 months;

20 % With incapacitating episodes having a total 
duration of at least 2 weeks but less than 4 weeks 
during the past 12 months 

10 % With incapacitating episodes having a total 
duration of 10 at least one week but less than 2 weeks 
during the past 12 months.

Note (1): For purposes of evaluations under 5293, an 
incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician.  "Chronic orthopedic and neurologic 
manifestations" means orthopedic and neurologic signs and 
symptoms resulting from intervertebral disc syndrome that are 
present constantly, or nearly so.

Note (2): When evaluating on the basis of chronic 
manifestations, evaluate orthopedic disabilities using 
evaluation criteria for the most appropriate orthopedic 
diagnostic code or codes.  Evaluate neurologic disabilities 
separately using evaluation criteria for the most appropriate 
neurologic diagnostic code or codes.

Note (3): If intervertebral disc syndrome is present in more 
than one spinal segment, provided that the effects in each 
spinal segment are clearly distinct, evaluate each segment on 
the basis of chronic orthopedic and neurologic manifestations 
or incapacitating episodes, whichever method results in a 
higher evaluation for that segment.

See 38 C.F.R. § 4.71a, Diagnostic Code 5293 (from September 
23, 2002 to September 25, 2003).

Former Diagnostic Code 5292 [spine, limitation of motion of, 
lumbar] provided the following levels of disability:	
	
40% Severe;
	
20% Moderate;
	
10% Slight.

See 38 C.F.R. § 4.71a, Diagnostic Code 5292 (2002).

(ii.) The current schedular criteria

The current version of the General Rating Formula for 
Diseases and Injuries of the Spine provides as follows:
	
(For diagnostic codes 5235 to 5243 unless 5243 is evaluated 
under the Formula for Rating Intervertebral Disc Syndrome 
Based on Incapacitating Episodes):	
	
With or without symptoms such as pain (whether or not it 
radiates), stiffness, or aching in the area of the spine 
affected by residuals of injury or disease	
	
100% Unfavorable ankylosis of the entire spine;
	
50% Unfavorable ankylosis of the entire thoracolumbar 
spine;
	
40% Unfavorable ankylosis of the entire cervical spine; 
or, forward flexion of the thoracolumbar spine 30 
degrees or less; or, favorable ankylosis of the entire 
thoracolumbar spine;
	
30% Forward flexion of the cervical spine 15 degrees or 
less; or, favorable ankylosis of the entire cervical 
spine;
	
20% Forward flexion of the thoracolumbar spine greater 
than 30 degrees but not greater than 60 degrees; or, 
forward flexion of the cervical spine greater than 15 
degrees but not greater than 30 degrees; or, the 
combined range of motion of the thoracolumbar spine not 
greater than 120 degrees; or, the combined range of 
motion of the cervical spine not greater than 170 
degrees; or, muscle spasm or guarding severe enough to 
result in an abnormal gait or abnormal spinal contour 
such as scoliosis, reversed lordosis, or abnormal 
kyphosis;
	
10% Forward flexion of the thoracolumbar spine greater 
than 60 degrees but not greater than 85 degrees; or, 
forward flexion of the cervical spine greater than 30 
degrees but not greater than 40 degrees; or, combined 
range of motion of the thoracolumbar spine greater than 
120 degrees but not greater than 235 degrees; or, 
combined range of motion of the cervical spine greater 
than 170 degrees but	 not greater than 335 degrees; or, 
muscle spasm, guarding, or localized tenderness not 
resulting in abnormal gait or abnormal spinal contour; 
or, vertebral body fracture with loss of 50 percent or 
more of the height.

Note (1): Evaluate any associated objective neurologic 
abnormalities, including, but not limited to, bowel or 
bladder impairment, separately, under an appropriate 
diagnostic code.

Note (2): (See also Plate V.) For VA compensation purposes, 
normal forward flexion of the cervical spine is zero to 45 
degrees, extension is zero to 45 degrees, left and right 
lateral flexion are zero to 45 degrees, and left and right 
lateral rotation are zero to 80 degrees.  Normal forward 
flexion of the thoracolumbar spine is zero to 90 degrees, 
extension is zero to 30 degrees, left and right lateral 
flexion are zero to 30 degrees, and left and right lateral 
rotation are zero to 30 degrees.  The combined range of 
motion refers to the sum of the range of forward flexion, 
extension, left and right lateral flexion, and left and right 
rotation.  The normal combined range of motion of the 
cervical spine is 340 degrees and of the thoracolumbar spine 
is 240 degrees.  The normal ranges of motion for each 
component of spinal motion provided in this note are the 
maximum that can be used for calculation of the combined 
range of motion.

Note (3): In exceptional cases, an examiner may state that 
because of age, body habitus, neurologic disease, or other 
factors not the result of disease or injury of the spine, the 
range of motion of the spine in a particular individual 
should be considered normal for that individual, even though 
it does not conform to the normal range of motion stated in 
Note (2).  Provided that the examiner supplies an 
explanation, the examiner's assessment that the range of 
motion is normal for that individual will be accepted.	

Note (4): Round each range of motion measurement to the 
nearest five degrees.

Note (5): For VA compensation purposes, unfavorable ankylosis 
is a condition in which the entire cervical spine, the entire 
thoracolumbar spine, or the entire spine is fixed in flexion 
or extension, and the ankylosis results in one or more of the 
following: difficulty walking because of a limited line of 
vision; restricted opening of the mouth and chewing; 
breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching. Fixation of a spinal segment in 
neutral position (zero degrees) always represents favorable 
ankylosis.

Note (6): Separately evaluate disability of the thoracolumbar 
and cervical spine segments, except when there is unfavorable 
ankylosis of both segments, which will be rated as a single 
disability.

5235 Vertebral fracture or dislocation	
5236 Sacroiliac injury and weakness	
5237 Lumbosacral or cervical strain	
5238 Spinal stenosis	
5239 Spondylolisthesis or segmental instability	
5240 Ankylosing spondylitis	
5241 Spinal fusion	
5242 Degenerative arthritis of the spine (see also diagnostic 
code 5003)	

See 38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 5242 (2003). 

The 2002-3 version of the rating criteria specifically 
applicable to intervertebral disc syndrome was essentially 
unchanged, although renumbered as Diagnostic Code 5243, when 
the new rating formula for rating disabilities of the spine 
became effective September 26, 2003.  The current schedule 
for evaluating intervertebral disc syndrome provides the 
following: 

Evaluate intervertebral disc syndrome (preoperatively or 
postoperatively) either under the General Rating Formula for 
Diseases and Injuries of the Spine or under the Formula for 
Rating Intervertebral Disc Syndrome Based on Incapacitating 
Episodes, whichever method results in the higher evaluation 
when all disabilities are combined under § 4.25. 

Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes 

60 % With incapacitating episodes having a total 
duration of at least 6 weeks during the past 12 months;

40 % With incapacitating episodes having a total 
duration of at least 4 weeks but less than 6 weeks 
during the past 12 months;

20 % With incapacitating episodes having a total 
duration of at least 2 weeks but less than 4 weeks 
during the past 12 months 

10 % With incapacitating episodes having a total 
duration of at least one week but less than 2 weeks 
during the past 12 months.

Note (1): For purposes of evaluations under diagnostic 
code 5243, an incapacitating episode is a period of 
acute signs and symptoms due to intervertebral disc 
syndrome that requires bed rest prescribed by a 
physician and treatment by a physician. 

Note (2): If intervertebral disc syndrome is present in 
more than one spinal segment, provided that the effects 
in each spinal segment are clearly distinct, evaluate 
each segment on the basis of incapacitating episodes or 
under the General Rating Formula for Diseases and 
Injuries of the Spine, whichever method results in a 
higher evaluation for that segment. 

See 38 C.F.R. § 4.71a, Diagnostic Code 5243 (2003).

The Board will address both the former and the revised 
schedular criteria below.

Analysis

Assignment of diagnostic code

The assignment of a particular diagnostic code is "completely 
dependent on the facts of a particular case."  Butts v. 
Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may 
be more appropriate than another based on such factors as an 
individual's relevant medical history, the diagnosis and 
demonstrated symptomatology.  Any change in a diagnostic code 
by a VA adjudicator must be specifically explained.  Pernorio 
v. Derwinski, 2 Vet. App. 625, 629 (1992).

The evidence of record indicates that the veteran has 
diagnoses of degenerative disc disease and degenerative 
arthritis.  The veteran's lumbar spine disorder is currently 
rated as intervertebral disc syndrome.    

(i.) The former rating schedule

The veteran's service-connected lumbar spine disability was 
rated under the former schedular criteria as 40 percent 
disabling under Diagnostic Code 5293 [intervertebral disc 
syndrome].  This diagnostic code most appropriately 
encompasses the veteran's service-connected lumbar spine 
disability, which includes history of diagnosis of 
degenerative disc disease, reports of pain and loss of range 
of motion.  

The application of former Diagnostic Code 5292 [limitation of 
motion, lumbar spine] would not be appropriate in this case.  
The pertinent medical evidence of record, including VA 
examination and treatment records, indicate that although the 
veteran does experience limitation of motion of the lumbar 
spine, his primary symptom is associated with flare-ups of 
pain.  Further, the maximum possible rating under this 
diagnostic code is 40 percent, which is already assigned 
under Diagnostic Code 5293.  Former Diagnostic Code 5293 
provides for a potentially higher disability rating.  
Applying former Diagnostic Code 5292 would thus not avail the 
veteran.   

With respect to other former diagnostic codes pertaining to 
the lumbar spine, there is no medical evidence of fracture 
residuals, cord involvement, ankylosis and/or lumbosacral 
strain.  Former Diagnostic Codes 5285, 5286, 5289 and 5295 
are therefore not for application.  

In short, for the reasons stated above the Board can identify 
no more appropriate diagnostic code than has been identified 
by the RO, former Diagnostic Code 5293.

(ii.) Current rating schedule

Under the current criteria, intervertebral disc syndrome is 
rated under Diagnostic Code 5243.  When applying the revised 
rating criteria, the disability may be evaluated under either 
the General Rating Formula for Diseases and Injuries of the 
Spine or under the Formula for Rating Intervertebral Disc 
Syndrome Based on Incapacitating Episodes, using whichever 
method results in the higher total evaluation for the 
veteran.  See 38 C.F.R. § 4.71a (2004).  Thus, under the 
current criteria the veteran's disability will be rated under 
both of the two rating formula available.  

Specific schedular criteria 

At the outset of its discussion, and as will be explained 
further below, there appears to be a significant disconnect 
between the veteran's self reports of the effects of his 
service-connected low back disability and objective clinical 
findings.  If the veteran is to be believed, his back 
disability has rendered him unemployable and housebound.  
Objective clinical evidence, however, generally shows a much 
less severe disability than is reported by the veteran.  
Indeed, the most recent VA examination, in May 2004, which 
included evaluations of MRI and EMG studies, described the 
veteran's degenerative disc disease as "mild".  
Significantly, although the veteran has portrayed himself as 
virtually housebound and unable to walk more than a few feet 
due to his service-connected low back disability (see a June 
2003 independent living/medical needs evaluation), no muscle 
atrophy has been identified on clinical examination. 

In evaluating the evidence and rendering a decision on the 
merits, the Board is required to assess the credibility, and 
therefore the probative value, of proffered evidence in the 
context of the record as a whole.  See Madden v. Gober, 125 
F.3d 1477, 1481 (Fed. Cir. 1997).  Although the Board has 
taken the veteran's contentions into consideration, the Board 
finds the objective medical evidence to be more credible and 
more probative.  See Cartright v. Derwinski, 2 Vet. App. 24, 
25 (1991) [VA cannot ignore a veteran's testimony simply 
because the veteran is an interested party; personal interest 
may, however, affect the credibility of the evidence].

The Board will now proceed to set out specific reasons for 
its conclusions.

(i.) The former rating schedule

The veteran's service-connected lumbar spine disability has 
been rated as 40 percent disabling under 38 C.F.R. § 4.71a, 
Diagnostic Code 5293 (2001).  
That diagnostic code provides for the following levels of 
disability:

60% Pronounced; with persistent symptoms compatible with 
sciatic neuropathy with characteristic pain and 
demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to site of diseased 
disc, little intermittent relief

40% Severe; recurring attacks, with intermittent relief

A review of the record, including the September 1998, April 
2004 and May 2004 VA examinations and the May 1999 SSA 
evaluation, are absent any neurological findings.  An MRI 
which was read in conjunction with the May 2004 VA 
examination specifically ruled out nerve involvement as part 
of the veteran's disability, and a nerve conduction study of 
both lower extremities was normal.  

With respect to persistent symptoms compatible with sciatic 
neuropathy, the Board notes that the veteran has asserted on 
numerous occasions that he experiences radiating pain and 
numbness which he attributes to his lumbar spine disability.  
The veteran's presentation of his condition has been 
inexplicably inconsistent.  For example, at the May 2004 VA 
examination and March 2004 treatment at the Biloxi VAMC the 
veteran reported that his left leg suffered periods of 
instability and numbness due to what he attributed as nerve 
involvement from his injury.  The veteran further asserted 
that his left leg instability caused him to use a cane and 
seek use of a motorized wheelchair from VA.  He made no 
complaints of numbness, pain or instability of the right leg.  
However, review of the veteran's entire medical history shows 
a September 1998 VA examination, an October 1998 VAMC 
treatment record, and the May 1999 SSA evaluation, during all 
of which the veteran complained of numbness, weakness and 
instability of his right leg, not the left leg.  

Moreover, the May 2004 VA examiner noted that a sensory 
examination of the veteran's left lower extremity was 
"somewhat inconclusive and unreliable" because   
the findings were not consistent with the dermatomal 
distribution.   

It is clear that a claimant is competent to report his or her 
own symptomatology.  However, competence and credibility are 
two different things.  Here, the veteran's account of his 
symptomatology is not consistent with his clinically 
documented neurological functionality.  Additionally, and 
crucially, the veteran's presentation of his condition has 
been inexplicably inconsistent.  

A November 2003 VA treatment record indicates the appearance 
of muscle spasm in the area of the veteran's lumbar spine.  
Muscle spasm was not noted in the prior history and has not 
been repeated in subsequent examinations.  The most recent VA 
examination, in may 2004, specifically noted the absence of 
muscle spasm.  Given the absence over a lengthy period of 
muscle spasm, the Board finds that the one clinical finding 
is not a sufficient basis upon which to conclude that muscle 
spasm exists.  

The Board notes that the veteran has sought treatment, in the 
form of prescription pain medication, for his recurrent low 
back pain.  Since August 1998, the veteran has been 
continuously involved in pain management treatment with 
private physicians and at VAMCs in Louisville, New Albany, 
Pensacola and Biloxi.  
The record contains numerous entries in which the veteran 
requested changes in pain medications, increases in pain 
medication and prescription refills.  This arguably fulfills 
the criteria pertaining to "little intermittent relief".  
However, as discussed above the clinical evidence does not 
appear to support the veteran's contentions as to severe pain 
requiring the use of powerful painkillers.      

In short, the objective results of medical examinations, 
notably the May 2004 VA examination, indicate that the 
veteran's lumbar spine disability is limited to degenerative 
arthritis and degenerative disc disease, with complaints of 
pain and loss of range of motion of the lumbar spine.  The 
evidence of the veteran's additional limitations beyond the 
currently assigned disability level consist solely of the 
veteran's own statements of his condition.  In this case, 
there exists very powerful evidence, in the form of the 
medical evidence summarized above, which causes the Board to 
disbelieve the veteran's characterization of the severity of 
his lumbar spine condition.  Other than the veteran's 
statements as to his limitations, the record contains little 
to show that the veteran's low back condition entitles him to 
an increased disability rating.  

Accordingly, the veteran's disability picture attributable to 
his intervertebral disc syndrome most closely approximates 
the currently assigned 40 percent disability rating under the 
former rating criteria.  

(ii.) The current rating schedule
 
As  has been discussed above, intervertebral disc syndrome 
may currently be rated under either the general formula for 
rating disabilities of the spine or under the specific 
criteria found in Diagnostic Code 5243.   

When rating under the criteria specific to intervertebral 
disc syndrome, Diagnostic Code 5243, the revised criteria 
rates based upon incapacitating episodes.  The regulation 
defines an incapacitating episode as "a period of acute 
signs and symptoms due to intervertebral disc syndrome that 
requires bed rest prescribed by a physician and treatment by 
a physician".  However, the record is absent any evidence of 
prescribed bed rest or treatment other than prescription pain 
medication for intervertebral syndrome during the past year.  

The veteran's representative has argued that the veteran's 
reported needs for daily two hour naps constitutes an 
incapacitating episode.  However, there is no evidence 
indicating that the veteran has been prescribed these naps as 
required in the regulation.  In fact, during his June 2003 
Independent Living Assessment the veteran attributed such 
naps to "fatigue, pain and/or boredom".  Moreover, the May 
2004 VA examiner specifically stated that such naps do not 
meet the requirement for incapacitating episodes requiring 
prescripted bed rest.

With respect to Note (1) under Diagnostic Code 5243, which 
requires separate evaluation of associated objective 
neurologic abnormalities, the Board again notes that the 
record contains no competent medical evidence of neurologic 
abnormalities attributable to the veteran's lumbar strain.  
This negative evidence outweighs the veteran's own reports of 
neurological problems.  A separate rating is therefore not 
called for in this case.

Because the veteran's back disability does not meet the 
criteria specified by the regulation for rating 
intervertebral disc syndrome, the veteran's back disability 
will therefore be evaluated under the General Rating Formula.  

The veteran's lumbar spine disability is currently evaluated 
as 40 percent disabling.  Assignment of a 50 or 100 percent 
disability rating under the revised criteria is not available 
due to the complete absence of medical evidence of ankylosis.  

The criteria for the currently assigned 40 percent disability 
rating includes forward flexion of the thoracolumbar spine 30 
degrees or less; or, favorable ankylosis of the entire 
thoracolumbar spine.  The veteran does not meet this criteria 
on the basis of ankylosis.  With respect to limitation of 
motion, the May 2004 VA examination is the most current 
statement of the severity of the veteran's current lumbar 
spine disability.  The examination indicated limitation of 
motion of the veteran's lumbar spine of the veteran's 
cervical spine, to 45 degrees of forward flexion and a total 
range of motion of 130 degrees.  This limitation of motion 
does not meet the criteria for the currently assigned 40 
percent disability rating but instead meets the criteria for 
the assignment of a 20 percent disability rating under the 
revised criteria.  However, since the former schedular 
criteria may be applied prospectively, see VAOPGCPREC 3-2000, 
the Board will not disturb the currently assigned 40 percent 
rating.  

In sum, the Board has reviewed the evidence and applied it to 
both the current and former versions of the rating schedule.  
For the reasons stated, the Board concludes that the evidence 
does not support a rating higher than 40 percent evaluation 
under either version of the rating schedule.  
 
DeLuca considerations

To recapitulate, the medical evidence of record indicates 
that the primary symptom of the veteran's service-connected 
lumbar spine disability is subjective complaints of pain.  
The May 2004 VA examiner noted that the veteran complained of 
pain at all ranges of motion.  However, the examiner 
specifically found that the symptoms noted with respect to 
the veteran's low back disorder were not compatible with the 
objective findings.  There was no additional loss of range of 
motion through repeated use, tiptoe walk and heel walk did 
not result in manifestation of pain and the veteran's gait 
was normal.  Specifically, she stated that the objective 
documentation, including the MRI, did not confirm the degree 
of symptomatology reported by the veteran.  Thus, although 
the veteran has complained of pain associated with limited 
motion, there is no objective clinical evidence to support 
these complaints.    

The Board finds that an increased rating based on additional 
functional impairment due to pain is not warranted in this 
case.  Nor is there support in the evidence for an increased 
rating based on objective clinical evidence of functional 
loss due to weakness, fatigue or incoordination or lack or 
endurance. As discussed in some detail above, although the 
veteran has reported symptoms such as weakness and 
fatigability which he ascribed to the service-connected 
cervical spine disability, the objective medical evidence has 
not identified any such pathology.  The Board places greater 
weight of probative value on the objective clinical findings 
than it does on the veteran's lay statements.  See Espiritu, 
supra.

Accordingly, the Board finds that the objectively 
demonstrated lumbar spine symptoms do not warrant a higher 
disability evaluation on the basis of measured range of 
motion, or on the basis of additional functional loss due to 
pain under 
38 C.F.R. §§ 4.40, 4.45 and 4.59(2004). 

Extraschedular rating

In the May 1999 Statement of the Case (SOC) and in the 
Supplemental Statements of the Case (SSOC) issued in December 
1999, March 2002, May 2004 and July 2004, the RO concluded 
that an extraschedular evaluation was not warranted for the 
veteran's service-connected lumbar spine disability. Since 
these matters have been adjudicated by the RO, the Board will 
consider the provisions of 38 C.F.R. § 3.321(b)(1) (2004).  
See VAOPGCPREC 6-96.

Ordinarily, the VA Schedule will apply unless there are 
exceptional or unusual factors which would render application 
of the schedule impractical.  See Fisher v. Principi, 4 Vet. 
App. 57, 60 (1993). According to the regulation, an 
extraschedular disability rating is warranted upon a finding 
that the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization that would render impractical the application 
of the regular schedular standards. 
38 C.F.R. § 3.321(b)(1) (2004).  An exceptional case is said 
to include such factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impracticable the application of the regular schedular 
standards.  Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

With respect to marked interference with employment, the 
Board notes that the evidence, including VA medical records, 
VA Vocational Rehabilitation Evaluation records, private 
medical records and the disability determination of the 
Social Security Administration (SSA), shows that the veteran 
is currently unemployable.  However, with the exception of 
the veteran's own statements, the evidence is pertinently 
negative for any finding that marked interference with 
employment is caused by the veteran's service-connected 
lumbar spine disability.  

In January 2000, the Social Security Administration (SSA) 
determined that the veteran was disabled for SSA purposes due 
primarily to the combined impacts of the veteran's lumbar 
spine, cervical spine and arterial conditions.  Significantly 
in the Board's opinion, the SSA made a specific finding that 
the veteran's lumbar spine disability in and of itself was 
not a sufficient barrier to employment to render the veteran 
unemployable or to qualify him for total disability.  See 
Murincsak v. Derwinski, 2 Vet. App. 363, 372 (1992) [holding 
that VA's duty to assist includes obtaining records from SSA 
and giving appropriate consideration and weight to such 
evidence in determining whether to award or deny VA 
benefits].  The Board places great weight of probative value 
on the SSA findings, which appear to be supported by 
competent medical evidence as well as the statements of the 
veteran's attorney made incident to that claim for benefits.  
While this determination is not binding on VA, it is 
pertinent to the specific matter under consideration, namely 
the existence of a disability picture consistent with a 
marked interference with employment.  See Martin v. Brown, 4 
Vet. App. 136, 140 (1993) [while a SSA decision is not 
controlling for purposes of VA adjudication, it is 
"pertinent" to a veteran's claim.]  The Board places great 
weight of probative value on the SSA determination.  

In addition, the Board has reviewed the veteran's VA 
Vocational Rehabilitation file for evidence of marked 
employment interference due to his lumbar spine disability.  
In June 1999, the RO issued a letter to the veteran denying 
his application for these benefits based upon his failure to 
complete the review process, not the severity of his lumbar 
spine disability.  In fact, the counselor determined that 
notwithstanding the veteran's lumbar spine disability, given 
his aptitudes and intellectual function he was a candidate 
for retraining as a paralegal if not for the veteran's 
apparent unwillingness to fully participate in the vocational 
rehabilitation process.  The counselor further felt compelled 
to note that the veteran asserted that he was not interested 
in any training that would interfere in his ability to obtain 
a total disability rating from either VA or SSA.  This 
comment appears to be consistent with other evidence of 
record, which is suggestive of the veteran attempting to rely 
on the back disability for secondary gain.  

In July 2002, the Pensacola Vocational Rehabilitation and 
Employment service center determined that the veteran's 
serious employment handicap was a combination of his service 
connected and non-service connected disabilities, 
specifically, the veteran's memory loss.  Although both 
vocational counselors indicated that the veteran's service-
connected disability caused a portion of his employment 
handicap, it was not suggested that the back disability 
presented an unusual disability picture.  

The most recent VA examination in May 2004 included the 
medical determination that the veteran's lumbar spine 
disability did not prevent participation in employment.  
Prior VA examinations are likewise negative for any 
indication that the veteran's lumbar spine disability causes 
a marked interference in employment beyond the schedular 
rating.  

The veteran himself has argued that certain items of record 
demonstrate marked employment inference caused by his lumbar 
spine disability.  Specifically the veteran has asserted that 
1990 Medical Board records, his total disability as found by 
SSA and disability determinations indicated by medical 
providers in October 1998 and June 2000 indicate that his 
lumbar spine disability creates a marked interference in 
employment.  

With respect to the veteran's contentions concerning the 1990 
Medical Board records, the Board notes that the primary 
subject matter of an increased rating claim is the current 
severity and status of the veteran's disability.  As such, 
records of the veteran's condition in 1990 are stale.  In 
addition, the August 1990 Medical Board proceedings do not in 
fact show marked interference with employment at that time
The August 1990 record includes a determination that the 
veteran's lumbar spine disability rendered the veteran merely 
unable to perform his duties at full capacity.  

Moreover, a subsequent November 1990 military record included 
a final determination that the veteran remained fit for duty, 
noting both the diagnosis of degenerative joint disease as 
well as physical examinations which were "repeatedly 
normal."  To the extent that the record indicates a history 
of disability in service, the veteran has been granted 
service connection for that disability.  The service records 
do not indicate marked interference with employment, then or 
currently.  

To the extent that the veteran argues that his SSA disability 
determination indicates a marked interference in employment 
due to lumbar spine disability, as discussed in detail above, 
the SSA records indicate no such thing.  As noted above, the 
SSA made a specific finding that the veteran's lumbar spine 
disability in and of itself was not a sufficient barrier to 
employment to render the veteran unemployable or to qualify 
him for total disability

Moving to the veteran's contentions that "October 1998" 
statement of Dr. B.G, November, the June 2000 statement of 
Dr. S.K. and 2003 statement of Dr. W.M. indicate that his 
lumbar spine disability creates a marked interference in 
employment.  This, too, is not supported by the 
documentation.  

To the extent that the veteran asserts that Dr. B.G. advised 
the veteran in October 1998 to cease work to prevent further 
aggravation of the veteran's low back pain, the Board notes 
that there is no such report of record.  A careful review of 
the veteran's treatment records with Dr. B.G. indicates that 
Dr. B.G. provided pain medication management services which 
did not apparently include treatment or review of the 
veteran's back.  A November 1998 record includes Dr. B.G.'s 
recordation of the veteran's report that he was urged to 
cease work "about a month ago."  There is no indication 
that it was Dr. B.G. who so advised the veteran or that Dr. 
B.G. concurred in that assessment.  Dr. B.G.'s recordation of 
the veteran's report of otherwise undocumented medical advice 
is not evidence of a marked employment interference.  See 
LeShore v. Brown, 8 Vet. App. 406, 409 (1995) 
["a bare transcription of a lay history is not transformed 
into 'competent medical evidence' merely because the 
transcriber happens to be a medical professional"]; see also 
Godfrey v. Brown, 8 Vet. App. 113, 121 (1995).  

Dr. S.K.'s June 2000 treatment notes states that the veteran 
requested documentation "his unemployability secondary to 
his syncopal episodes."  Further in the statement, Dr. S.K. 
noted the veteran's history of chronic back pain.  However, 
the comment as to unemployability was specifically ascribed 
to the veteran's non-service-connected syncopal condition.  

Finally, the Board has reviewed the November 2003 treatment 
note of Dr. W.M.  Dr. W.M., after examining the veteran and 
reviewing a note by the veteran's psychologist, W.C., Ph.D. 
which indicated unemployability due to chronic low back pain 
and non-service connected PTSD, concurred with W.C.'s finding 
concerning the veteran's unemployability.  The veteran argues 
that Dr. W.M.'s November 2003 notes indicates a finding of 
employment disturbance due to lower back disability only.  
However, Dr.W.M.'s follow-up note in December 2003 makes it 
clear that this opinion was rendered by the doctor based upon 
consideration of both service-connected and non-service 
connected disabilities.  

Further, there is no evidence of any hospitalization for the 
veteran's lumbar spine disability.  There has been no 
surgical intervention, and although the veteran seeks pain 
medical frequently, the record does not reflect any in-
patient hospital admissions for treatment of his back 
disability.  Therefore, it cannot be said that the disability 
requires frequent hospitalizations.  

The Board has been unable to identify any other factor 
consistent with an exceptional or unusual disability picture 
for service-connected lumbar disability.
The veteran has not presented clinically with neurological 
deficits and his range of motion, though limited, remains 
within the parameters of the schedular criteria.  

The Board notes that a certain degree of occupational 
impairment is contemplated in the rating currently assigned.  
See 38 C.F.R. §§ 3.321(a), 4.1; see also Van Hoose v. Brown, 
4 Vet. App. 361, 363 (1993) [noting that the disability 
rating itself is recognition that industrial capabilities are 
impaired].  For the level of occupational impairment 
experienced by the veteran through his service-connected 
lumbar spine disability a 40 percent rating has been 
assigned.  Based on the record and for the reasons stated 
above, the Board sees no reason to refer this case for 
extraschedular consideration.     

In short, a preponderance of the evidence supports the 
proposition that the veteran's service-connected lumbar spine 
disability does not present such an exceptional or unusual 
disability picture as to render impractical the application 
of the regular schedular standards so as to warrant the 
assignment of an extraschedular rating under 38 C.F.R. § 
3.321(b)(1) (2004).  

Conclusion

In summary, for the reasons and bases expressed above, the 
Board has concluded that the preponderance of the evidence is 
against the veteran's claim of entitlement to an increased 
rating for his service-connected lumbar spine disability.  
The benefit sought on appeal is accordingly denied.

2. Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disability.

The veteran is also seeking TDIU.  His only service-connected 
disability is the low back disability, discussed at length 
above, which is evaluated as 40 percent disabling.

Relevant law and regulations

It is the established policy of VA that all veterans who are 
unable to secure and follow a substantially gainful 
occupation by reason of service-connected disabilities shall 
be rated totally disabled. 38 C.F.R. § 4.16 (2004). A finding 
of total disability is appropriate "when there is present any 
impairment of mind or body which is sufficient to render it 
impossible for the average person to follow a substantially 
gainful occupation." 38 C.F.R. §§ 3.340(a)(1), 4.15 (2004).

"Substantially gainful employment" is that employment "which 
is ordinarily followed by the nondisabled to earn their 
livelihood with earnings common to the particular occupation 
in the community where the veteran resides."  Moore v. 
Derwinski, 1 Vet. App. 356, 358 (1991).  "Marginal employment 
shall not be considered substantially gainful employment." 38 
C.F.R. § 4.16(a) (2004).

In Moore, 1 Vet. App. at 359 (1991), the Court further 
discussed the meaning of "substantially gainful employment."  
The Court noted the following standard announced by the 
United States Court of Appeals in Timmerman v. Weinberger, 
510 F.2d 439, 442 (8th Cir. 1975): 

It is clear that the claimant need not be a total 'basket 
case' before the courts find that there is an inability to 
engage in substantial gainful activity.  The question must be 
looked at in a practical manner, and mere theoretical ability 
to engage in substantial gainful employment is not a 
sufficient basis to deny benefits.  The test is whether a 
particular job is realistically within the physical and 
mental capabilities of the claimant.

In determining whether unemployability exists, consideration 
may be given to the veteran's level of education, special 
training and previous work experience, but not to his age or 
to any impairment caused by non service-connected 
disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19 (2004).

A total disability rating for compensation may be assigned, 
where the schedular rating is less than total, when the 
disabled person is, in the judgment of the rating agency, 
unable to secure or follow a substantially gainful occupation 
as a result of service-connected disabilities, provided that, 
if there is only one such disability, this disability shall 
be ratable at 60 percent or more.  If there are two or more 
disabilities, there shall be at least one disability ratable 
at 40 percent or more and the combined rating must be 70 
percent or more.  38 C.F.R. § 4.16(a) (2004).

A claim for a total disability rating based upon individual 
unemployability "presupposes that the rating for the 
[service-connected] condition is less than 100%, and only 
asks for TDIU because of 'subjective' factors that the 
'objective' rating does not consider."  Vettese v. Brown, 7 
Vet. App. 31, 34-35 (1994).  In evaluating a veteran's 
employability, consideration may be given to his level of 
education, special training, and previous work experience in 
arriving at a conclusion, but not to his age or impairment 
caused by non service-connected disabilities.  38 C.F.R. 
§§ 3.341, 4.16, 4.19 (2004).

Pursuant to 38 C.F.R. § 4.16(b), when a claimant is unable to 
secure and follow a substantially gainful occupation by 
reason of service-connected disabilities, but fails to meet 
the percentage requirements for eligibility for a total 
rating set forth in 38 C.F.R. § 4.16(a), such case shall be 
submitted for extraschedular consideration in accordance with 
38 C.F.R. § 3.321.

For a veteran to prevail on a claim for a total compensation 
rating based on individual unemployability on an 
extraschedular basis, the record must reflect some factor 
which takes the case outside the norm.  The sole fact that a 
claimant is unemployed or has difficulty obtaining employment 
is not enough.  A disability rating in itself is recognition 
that the impairment makes it difficult to obtain or keep 
employment, but the ultimate question is whether the veteran 
is capable of performing the physical and mental acts 
required by employment, not whether he can find employment.  
Van Hoose v. Brown, 4 Vet. App. 361 (1993).

In Hatlestad v. Derwinski, 1 Vet. App. 164 (1991), the Court 
referred to apparent conflicts in the regulations pertaining 
to individual unemployability benefits.  Specifically, the 
Court indicated there was a need to discuss whether the 
standard delineated in the controlling regulations was an 
"objective" one based on the average industrial impairment or 
a "subjective" one based upon the veteran's actual industrial 
impairment.  The Board is bound in its decisions by the 
regulations, the Secretary's instructions, and the precedent 
opinion of the chief legal officer of VA. 38 U.S.C.A. § 
7104(c) (West 2002).  In a pertinent precedent decision, the 
VA General Counsel concluded that the controlling VA 
regulations generally provide that veterans who, in light of 
their individual circumstances, but without regard to age, 
are unable to secure and follow a substantially gainful 
occupation as the result of service-connected disability 
shall be rated totally disabled, without regard to whether an 
average person would be rendered unemployable by the 
circumstances.  Thus, the criteria include a subjective 
standard.  It was also determined that "unemployability" is 
synonymous with inability to secure and follow a 
substantially gainful occupation.  VAOPGCPREC 75-91.

Analysis

According to the evidence on file, the veteran has completed 
high school and approximately 2 years of college study.  
After the veteran's retirement from active duty in March 1991 
the veteran worked as a quality control manager for a company 
in Korea, a corrections officer and finally as a commercial 
delivery man.  The veteran remained employed until October 
1998.  The records, including the SSA records, indicate that 
in addition to the service-connected back disability the 
veteran has other, non-service connected disabilities, 
including a psychiatric disability, a cervical spine disorder 
and a vascular problem.

As discussed immediately above, TDUI may be awarded on either 
a scheduler basis or an extraschedular basis.  The Board will 
address these in turn.

Schedular basis 

The veteran has one service-connected disability, the lumbar 
spine disability, which is rated 40 percent disabling.  As 
explained above, in order fro TDIU to be awarded on a 
scheduler basis if one service-connected disability exists it 
must be rated 60 percent or higher.  Thus, the Board finds 
that the veteran fails to meet the schedular criteria for 
consideration of a total rating based on individual 
unemployability due to service-connected disabilities.  See 
38 C.F.R. § 4.16(a) (2004).

Extraschedular basis

In accordance with 38 C.F.R. § 4.16(b), the Board has 
considered whether the veteran's claim for a total rating 
based on unemployability due to service-connected disability 
should be referred to the Director of the Compensation and 
Pension Service for extra-schedular consideration under 38 
C.F.R. § 3.321(b)(1) (2004). 

This matter has been discussed at some length above in 
connection with the increased rating issue.  That discussion 
will not be repeated.  The Board will not belabor its 
conclusion that the evidence does not suggest that an 
extraschedular rating should be considered in this case.

The Board again notes that on the most recent examination, in 
May 2004, the veteran was diagnosed with "mild" 
degenerative disc disease with no evidence of radiculopathy 
in either extremity or any neurological impairment related to 
his low back condition.  The examiner concluded that the 
veteran's "pathology does not seem to match his clinical 
complaints" and rendered a medical opinion that the lumbar 
spine disability did not render the veteran unemployable.  

The May 2004 examiner's assessment is consistent with the 
remainder of the record.  None of the VA medical or 
vocational examiners has suggested that the veteran's lumbar 
spine disorder is sufficient, by itself, to render the 
veteran unemployable.  Moreover, opinions concerning the 
veteran's unemployability which have been offered by medical 
professionals (such as the November 2003 treatment note of 
Dr. W.M. which referenced a note by Dr. W.C., Ph.D. which 
indicated unemployability due to chronic low back pain and 
non-service connected PTSD), relate the veteran's 
unemployability to a combination of the lumbar spine 
disability and other various non-service connected 
disabilities including a syncopal (arterial) condition and 
cognitive and mental disorders.  As noted above, the 
regulation specifically requires that the impact of non-
service connected disabilities may not be considered in 
reaching a determination of unemployability for VA purposes.  

The SSA similarly determined that the veteran's 
unemployability was due to a combination of the impact of the 
service-connected lumbar spine disability along with the non-
service connected cervical spine and arterial disabilities.  
Further, as has been discussed by the Board above the SSA 
specifically determined that the low back disability was not 
itself productive of unemployability.   

In short, although the veteran's service-connected lumbar 
spine disability no doubt causes some degree of industrial 
impairment, this is recognized in the currently assigned 40 
percent disability rating.  See Van Hoose, supra.  The 
evidence does not show that the low back disability, by 
itself, prevents him from substantially gainful employment.  
Therefore, the Board has concluded that the veteran's claim 
for TDIU does not warrant referral to the Director of the VA 
Compensation and Pension Service for extra-schedular 
consideration.

Conclusion

In summary, for reasons and bases expressed above, the Board 
concludes that a preponderance of the evidence is against the 
claim. The veteran's claim of entitlement to TDIU is 
accordingly denied.


ORDER


Entitlement to an increased disability rating for service-
connected lumbar spine disability currently evaluated as 40 
percent disabling is denied.  

Entitlement to TDIU is denied.  




	                        
____________________________________________
Barry F. Bohan
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


